Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 20 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 discloses “one or more hardware sensors--. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  line 1 discloses “of one of Claim 1” which appears to be a typo error. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  line 1 discloses “of one of Claim 1” which appears to be a typo error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the claim recites “the combination of intrinsic noises of the selected combination of sensors” in lines 6 – 7 and “said multivariate statistical distribution of noise” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16, the claims are rejected for depending on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 7 – 13, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Schrijen et al. (US 2008/0262788 A1; hereinafter Schrijen).
Regarding Claim 1, Schrijen discloses a circuit for a Synthetic Physically Unclonable Function in a computer device (Fig. 1 and para [0030]; device 11 comprises an integrated circuit (IC) and the device comprises a physical uncloneable function (PUF) in the form of a coating 14 covering the IC), wherein the circuit is configured to:

    PNG
    media_image1.png
    304
    461
    media_image1.png
    Greyscale

receive data from one or more hardware sensors in said computer device (Fig. 1 and para [0030]; sensor elements 16 are arranged at the insulating top metal layer 13 for locally measuring capacitance values at different coating positions); 
determine deviations in said data (Fig. 1 and para [0033]; the equation for the probability density function (PDF) for a normal Gaussian distribution f(x) having a mean value µ and standard deviation σ);
determine a multivariate statistical distribution of said deviations (para [0033]; the equation for the interclass variance in capacitance).
Regarding Claim 2, Schrijen discloses the circuit of Claim 1, wherein the circuit is further configured to determine an identifier from said multivariate statistical distribution (para [0014]; a PUF is enabled for deriving data sets on which creation of e.g. identifiers or cryptographic keys may be based; the device repeatedly measures physical parameters provided by the PUF and estimates interclass distribution of the measured values).
Regarding Claim 3, Schrijen discloses the circuit of Claim 1, wherein deviations comprise intrinsic noise (para [0034]; a measurement at a particular position of a particular coating PUF is repeated 
Regarding Claim 4, Schrijen discloses the circuit of Claim 1, wherein the circuit is further configured to select a combination of sensors among accessible ones in the computer device (Fig. 1 and para [0044]; the PUF 14 (in the form of a coating) illustrated in FIG. 1 uses its sensor elements 16 to measure the capacitance of the coating and advantageously determines the interclass variation of these measured values).
Regarding Claim 5, Schrijen discloses the circuit of Claim 1, wherein the circuit is further configured to select one or more sensitivity properties selected in one or more sensors (para [0038]; by considering the statistical properties of the intraclass distribution, which in practice is implemented by choosing an appropriate smallest quantization interval width Qmin, a confidence interval may be determined for reliable key reconstruction).
Regarding Claim 7, Schrijen discloses the circuit of Claim 5, wherein said selection of sensors, and/or sensitivity properties thereof, maximizes data entropy (para [0038]; by considering the statistical properties of the intraclass distribution, which in practice is implemented by choosing an appropriate smallest quantization interval width Qmin, a confidence interval may be determined for reliable key reconstruction).
Regarding Claim 8, Schrijen discloses the circuit of Claim 5, wherein said selection of sensors, and/or sensitivity properties thereof, maximizes reliability (para [0038]; by considering the statistical properties of the intraclass distribution, which in practice is implemented by choosing an appropriate smallest quantization interval width Qmin, a confidence interval may be determined for reliable key reconstruction).
Regarding Claim 9, Schrijen discloses the circuit of Claim 4, wherein selected sensors, and/or sensitivity properties thereof, are further weighted or composed (para [0038]; by considering the min, a confidence interval may be determined for reliable key reconstruction)
Regarding Claim 10, Schrijen discloses the circuit of Claim 1, wherein the circuit is further configured to filter and/or correct received data (para [0038]; the probability of correct reconstruction (i.e. the probability that a measured capacitance is quantized correctly) is even larger in those intervals. Typically, Qmin is chosen such that at least 90% of the probability mass of the intraclass distribution is accommodated in the smallest quantization interval; hence, by considering the statistical properties of the intraclass distribution, which in practice is implemented by choosing an appropriate smallest quantization interval width Qmin, a confidence interval may be determined for reliable key reconstruction).
Regarding Claim 11, Schrijen discloses the circuit of Claim 1, wherein the circuit is further configured to control access to one or more sensors in the computer device (para [0002]; the PUF can only be accessed via the algorithm and any attempt to by-pass or manipulate the algorithm will destroy the PUF; the algorithm, which is implemented in hardware, software or a combination thereof, governs the input and output of the PUF).
Regarding Claim 12, Schrijen discloses the circuit of Claim 1, wherein a sensor is selected from the group comprising a pressure sensor, ultrasonic sensor, humidity sensor, gas sensor, motion sensor, acceleration sensor or accelerometer, displacement sensor, force measurement sensor, gyro sensor or gyroscope, temperature sensor, image sensor, video sensor, U.V. sensor, magnetic sensor, CMOS image sensor, a silicon microphone, Inertial Measurement Unit (IMU), pressure sensor, micro-mirror, radiofrequency sensor, magnetic field sensor, digital compass, oscillator, luxmeter or light sensor, proximity sensor, G.N.S.S. (e.g. G.P.S.), barometer sensor, Wifi sensor, Bluetooth sensor, NFC sensor, pedometer, pulse oximetry sensor, heart rate sensor, and fingerprint sensor (para [0004]; the measured 
Regarding Claim 13, Schrijen discloses the circuit of Claim 1, wherein the Synthetic Physically Unclonable Function device is further associated with one or more Physically Unclonable Function devices, selected from the group comprising a MEMS-based PUF, a silicon PUF, a SRAM PUF, a delay PUF, an arbiter PUF, a ring Oscillator PUF, a Loop PUF, a biometric PUF, an optical PUF, a coating PUF, an audio PUF, a vibration PUF, a Time-of-Flight PUF and a multifactor authentication PUF (Fig. 1 and para 0030]; the device comprises a physical uncloneable function (PUF) in the form of a coating 14 covering the IC).
Regarding Claim 17, Schrijen discloses the circuit of Claim 1, wherein the circuit is further configured to receive data from a source external to the computer device (para [0002]; the algorithm, which is implemented in hardware, software or a combination thereof, governs the input and output of the PUF).
Regarding Claim 20, Schrijen discloses the circuit of Claim 7, wherein the maximization is performed by machine learning (para [0040]; to further increase noise robustness in the quantization process, error correcting coding can be applied; this is commonly employed when extracting keys from biometrics).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrijen in view of Golt et al. (US 2013/0113499 A1; hereinafter Golt).
Regarding Claim 19, Schrijen discloses the circuit of Claim 1. But Schrijen does not specifically teach wherein a sensor is excited by an actuator.
However Golt suggests wherein a sensor is excited by an actuator (para [0010]; actuator assembly, coupled to the measurement head unit, for positioning the impedance sensor relative to a sample; a controller, coupled to the actuator assembly, for controlling the actuator assembly to position the sensor at a plurality of locations relative to the sample).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Schrijen in view of Golt in order to control the actuator assembly to position the sensor at a plurality of locations relative to the sample (Golt, para [0010]).

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the prior art of record does not teach claimed limitation: “wherein the circuit is further configured to select one or more statistical moments in distributions of data originating from one or more sensors” in combination with all other claimed limitations of claim 6.
Regarding Claim 18, (note claim objection above), the prior art of record does not teach claimed limitation: “wherein a sensor in the computer device comprises an accelerometer sensor, and wherein said accelerometer is calibrated by elimination of the gravity parameter as received from a source external to the computer device” in combination with all other claimed limitations of claim 18.

Claims 14 – 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 14, the prior art of record does not teach claimed limitation: “a computer-implemented method comprising the steps of:  receiving data from one or more sensors in a computer device; determining intrinsic noise for each of said sensors; determining the distribution of each said intrinsic noise; selecting a combination of sensors based on determined distributions of intrinsic noises; determining a multivariate statistical distribution associated with the combination of intrinsic noises of the selected combination of sensors; determining an identifier from said multivariate statistical distribution of noise” in combination with all other claimed limitations of claim 14.
Regarding Claims 15 – 16, the claims would be allowable as they further limit claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cai et al. (US 2018/0314920 A1) suggests that the operations further comprising generating the feature mapping function based on application of a statistical distribution distance minimization between the data provided by sensors associated with the second device, and a mixture of a random sampling of the data provided by sensors associated with the second device with the data provided by sensors associated with the first device (see 18).
House et al. (US 2004/0044499 A1) teaches modeling the historical failure rate data of one or more system components using one or more conventional probability distribution functions (see claim 5).
Gutierrez (US 10,423,184 B1) discloses wherein the statistical distribution is determined based at least in part on the determined electrical power consumption by the mass storage devices as a function of time for the particular time period, such that a future data center constructed according to the data center design comprises at least one data center component which is configured to at least meet the at least one structural parameter (see claim 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        4/10/2021